DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, 13 and 15 are objected to because of the following informalities:  
CLAIM 4:
In line 1, replace “1” with --3-- to avoid issues of antecedent basis with --the secondary winding--.
CLAIM 5:
In line 2, replace “THS” with --HTS--.
CLAIM 13:
In line 1, replace “10” with --12-- to avoid issues of antecedent basis with “the pulse transformer”.
CLAIM 15:
In line 1, replace “10” with --12-- to avoid issues of antecedent basis with “the capacitors” and “the pulse transformer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp (2019/0057825).
In re Claims 10 and 18, Rupp teaches circuit protection apparatus for interrupting a direct-current (DC) fault current in a DC power system, the circuit protection apparatus as seen in Figures 1 and 3 comprising: a momentary circuit interrupter (14 and 16) operable in combination with a DC circuit branch of the DC power system (paragraph 29) to reduce a DC fault current to a near zero-current condition upon a fault current state in the DC circuit branch by injecting a transient voltage pulse (paragraphs 4 and 21), and a mechanical switch (13) in series connection with the momentary circuit interrupter, the mechanical switch operable to open the circuit under the near zero-current condition to interrupt the fault current and isolate the DC circuit branch (paragraphs 37 and 40).
In re Claims 11 and 19, Rupp teaches that the momentary circuit interrupter is operable in a response time of between about 5 microseconds and about 1000 microseconds (paragraph 24).   
In re Claim 20, Rupp teaches that the controller 17 can control the mechanical switch via a trigger signal (paragraph 33) upon receiving the injecting step (paragraphs 37 and 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (2019/0057825).
In re Claim 1, Rupp teaches circuit protection apparatus for interrupting a direct-current (DC) fault current in a DC power system, the circuit protection apparatus as seen in Figures 1 and 3 comprising: a momentary circuit interrupter including (14 and 16) a capacitor (161) and operable in combination with a DC circuit branch of the DC power system (paragraph 29) to reduce a DC fault current to a near zero-current condition upon a fault current state in the DC circuit branch (paragraphs 4 and 21), the momentary circuit interrupter further including a pulse transformer (14) connectable to the DC circuit branch and operable to inject a transient voltage from the capacitors to DC circuit branch to reduce the DC fault current to the near zero-current condition (paragraph 40).
Rupp does not specifically teach a plurality of capacitors.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the equivalent capacitance of capacitor 161 of Rupp as a plurality of capacitors in parallel and/or series as a matter of availability of components or in an effort to manage the space available (i.e., utilizing several smaller capacitors as opposed to a single larger one) since it was known in the art that a single equivalent capacitance can be implemented by connecting a plurality of capacitors in parallel and/or series.
In re Claim 2, Rupp teaches that the momentary circuit interrupter is operable in a response time of between about 5 microseconds and about 1000 microseconds (paragraph 24).   
In re Claim 3, Rupp teaches that the pulse transformer comprises a primary winding connected to a power electronic circuit (16) of the momentary circuit interrupter and a secondary winding connected in series with the DC circuit branch as seen in Figure 1 (the designation of primary or secondary for each winding is considered arbitrary.  In particular when the ratio between them is 1, paragraph 34).
In re Claim 4, Rupp teaches a mechanical switch 13 in series with the secondary winding as seen in Figure 1.
In re Claims 7 and 8, Rupp teaches that the momentary circuit interrupter comprises a plurality of semiconductor switches (IGBTs of 164) as seen in Figure 3 disposed between the capacitors and the pulse transformer, wherein the semiconductor switches are operable to control the current from the capacitors to the pulse transformer (paragraphs 39-40).
In re Claim 9, Rupp teaches that the semiconductor switches for a bridge circuit to accommodate bidirectional current flow in the pulse transformer (paragraph 40).
In re Claim 12, see discussion of claim 1 above.  
In re Claim 13, see discussion of claim 3 above.
In re Claims 15 and 16, see discussion of claims 7 and 8 above.
In Claim 17, see discussion of claim 9 above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (2019/0057825) in view of Fishman (2009/0302686).
In re Claim 5, Rupp does not specifically teach that the secondary winding of the transformer comprises high temperature conducting wires.
Fishman teaches that inductive elements can be implemented with HTS wires in order to electrical losses (paragraph 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the secondary winding of the transformer of Rupp with HTS wires since Fishman teaches that by doing so the losses experienced in the DC system can be reduced.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (2019/0057825) in view of Sim (2016/0190791).
In re Claims 6 and 14, Rupp teaches that the controller 17 causes the switches to open when a fault is detected (paragraphs 33 and 40), but does not specifically teach a current sensor.
Sim teaches that that a current sensor 11 provides feedback to a controller 12 that cause a DC breaker to open (paragraphs 95-107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a current sensor as taught by Sim since Sim teaches that it provides the feedback required for determining when a fault condition occurs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koshizuka et al (2016/0156175) teaches utilizing a transformer 2a in series with a DC breaker 11 as seen in Figure 3.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        8/26/21